UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1462



MILA IRANI WANGUNHARDJO,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-229-550)


Submitted:   September 8, 2004         Decided:     September 24, 2004


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mila Irani Wangunhardjo, Petitioner Pro Se.   Carol Federighi,
Gloria Minor, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Mila    Irani   Wangunhardjo,         a   native     and     citizen       of

Indonesia,      petitions      for   review     of   the    Board      of   Immigration

Appeals’ (“Board”) order affirming without opinion the immigration

judge’s    decision      denying      asylum,    withholding        of      removal      and

withholding under the Convention Against Torture.                      For the reasons

discussed below, we deny the petition for review.

               Wangunhardjo challenges the Board’s finding that she

failed to demonstrate a well-founded fear of future persecution.

The decision to grant or deny asylum relief is conclusive “unless

manifestly contrary to the law and an abuse of discretion.”                                8

U.S.C. § 1252(b)(4)(D) (2000).             We have reviewed the immigration

judge’s decision and the administrative record and find the record

supports the conclusion that Wangunhardjo failed to establish her

eligibility      for    asylum   on    a   protected       ground.       See   8    C.F.R.

§ 1208.13(a) (2004) (stating that the burden of proof is on the

alien     to    establish      his    eligibility          for    asylum);         INS    v.

Elias-Zacarias, 502 U.S. 478, 483 (1992).                  Because the decision in

this case is not manifestly contrary to law, we cannot grant the

relief Wangunhardjo seeks.

               Additionally, we uphold the denial of Wangunhardjo’s

application       for    withholding       of    removal.        The     standard        for

withholding of removal is more stringent than that for granting

asylum.        Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                           To


                                        - 2 -
qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”   INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).     Because Wangunhardjo fails to show she is

eligible for asylum, she cannot meet the higher standard for

withholding of removal.

          Accordingly, we deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                    PETITION DENIED




                                - 3 -